If the judgment is not to be affirmed because the evidence with relation to the physical facts may be said to be confusing enough to warrant sending the case back for retrial, still I do not agree that the question as to the point of collision is so undisputably fixed that it does not require the decision of the jury.  And I am of the opinion that the photographs do tend to support the plaintiff's theory of the case.  It is apparent that the jury upon the first trial so interpreted them and in this they were supported by the trial court's granting of judgment. *Page 396